Citation Nr: 0938374	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial compensable evaluation for a 
left leg disability of Muscle Group XII.

4.  Entitlement to an evaluation in excess of 10 percent 
prior to July 2, 2004, and in excess of 50 percent thereafter 
for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date prior to June 15, 2007, 
for the grant of service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran (also referred to as "appellant" herein) had 
active service from February 1969 to July 1971, including 
service in Vietnam for which he was awarded the Combat 
Infantryman's Badge (CIB) and a Purple Heart Medal.  The 
Veteran thereafter was a member of the Army Reserve until 
February 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

The claim for an increased evaluation for PTSD was previously 
before the Board and the Board remanded that claim for 
additional development in September 2008.  While the case was 
in appellate status, the appellant's disability evaluation 
for the PTSD disability was increased from 10 to 50 percent, 
effective from July 2, 2004.  However, it is presumed that 
the appellant is seeking the maximum benefit allowed by law 
and regulation for that disability, and "it follows that such 
a claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the PTSD rating issue is set forth on 
the title page of this decision.

The appellant is appealing the initial noncompensable rating 
that was assigned to the left leg Muscle Group XII disability 
after service connection was granted in a February 2006 
rating decision.  As such, the guidance of Fenderson v. West, 
12 Vet. App. 119 (1999), is for application.  Consequently, 
the evidence to be considered includes that for the entire 
time period in question, from the original grant of service 
connection to the present for the left leg initial rating 
claim.

The RO granted the appellant's claim of entitlement to 
service connection for diabetes mellitus in a rating decision 
issued in January 2008; the RO assigned an effective date of 
August 15, 2007, for the grant of service connection for the 
diabetes mellitus.  The appellant's attorney submitted a 
notice of disagreement (NOD) to the August 15, 2007, 
effective date in a written statement received in March 2008.  
In that letter, the attorney requested a Statement of the 
Case (SOC) for appeal purposes.  Thereafter, the RO issued a 
rating decision, in April 2008, in which the effective date 
for the grant of service connection for the diabetes mellitus 
disability was changed to June 15, 2007.  However, the 
appellant has never indicated that the newly assigned 
effective date has satisfied his appeal; in fact, when the 
Board sent a letter to the appellant and his attorney, in 
March 2009, specifically asking if the June 15, 2007, 
effective date satisfied his appeal, there was no response 
from either the appellant or his attorney.

As the claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's March 2008 NOD on 
the effective date issue received by the RO following the 
January 2008 rating decision, the Board must therefore remand 
the diabetes mellitus earlier effective date claim for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240 (1999).  

The Board notes that the RO was set to schedule the appellant 
for a Travel Board hearing in March 2009.  In January 2009, 
personnel in the office of the appellant's attorney indicated 
that the Travel Board hearing should be cancelled.  In July 
2009, the appellant submitted written confirmation that he 
did not want a hearing.  Therefore, no outstanding hearing 
request exists.

The issue of entitlement to service connection for a back 
disorder and the issue of entitlement to an effective date 
prior to June 15, 2007, for the grant of service connection 
for diabetes mellitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

2.  The appellant's left leg disability is manifested by 
moderate muscle disability without bone, joint, or nerve 
involvement; moderately severe muscle disability is not 
shown.  He is separately service-connected for the residual 
scarring.

3.  The appellant's current psychiatric diagnosis is PTSD; 
his GAF scores prior to July 2, 2004, ranged from 75 to 80 
and as of July 2, 2004, his GAF scores raged from 42 to 65.

4.  Prior to July 2, 2004, the appellant's PTSD disability 
was manifested by complaints of sadness, mild anxiety, some 
nightmares, some intrusive thoughts, problems sleeping, 
hyper-irritability and decreased energy and concentration, 
without evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

5.  Beginning July 2, 2004, the appellant's PTSD disability 
is characterized by symptoms such as problems controlling 
anger, a desire to isolate, insomnia, survivor guilt, racing 
thoughts, depression, compulsive behaviors and violent 
obsessive fantasies, recurrent thoughts of dying, occasional 
panic attacks, occasional suicidal ideation, impaired impulse 
control with mood swings and irritability, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting) and an inability to establish and maintain 
effective relationships.

6.  The appellant's psychiatric disability is not shown to 
have caused him to experience total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for an initial 10 percent rating, but no 
higher, for the left leg muscle disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp.2009); 38 C.F.R §§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.44, 
4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 
4.56, 4.59, 4.73, Diagnostic Code 5312 (2009). 

3.  Prior to July 2, 2004, the criteria for an evaluation in 
excess of 10 percent are not met for the appellant's PTSD 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 
(2009).

4.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for an evaluation of 70 percent, but no 
higher, for the appellant's PTSD disability have been met 
beginning July 2, 2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information concerning 
ratings and effective dates in correspondence sent to him in 
March 2006 and November 2007.

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in March 2005 (prior to the initial AOJ decision in 
this matter).  That document informed the appellant of VA's 
duty to assist and what kinds of evidence VA would help 
obtain.  The letter further informed the appellant of what 
evidence and information was required to substantiate the 
service connection claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
asked to submit evidence and/or information in his possession 
to the AOJ.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed as to his service connection claim.

The appellant's left leg, Muscle group XII, disability claim 
arises from his disagreement with the initial evaluation that 
was assigned to that disability following the grant of 
service connection.  Courts have held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven.  As such, no additional 38 U.S.C.A. § 
5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Turning to the Veteran's claim for an increased rating for 
his PTSD, the Board notes that section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Recently, however, in Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sep. 4, 2009), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that "the 
notice described in 38 U.S.C. § 5103(a) need not be [V]eteran 
specific."  Similarly, "while a [V]eteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the [ ] Court in Vazquez-Flores requires the VA to notify a 
[V]eteran of alternative diagnostic codes or potential 'daily 
life' evidence, we vacate the judgments."  

The appellant was provided with notice relevant to his 
increased rating claim in the April 2004 (prior to the 
initial AOJ decision), April 2005, November 2007, and August 
2008 VA letters.  Although no longer technically required, 
the August 2008 letter complied with the requirements 
articulated in Vazquez-Flores, 22 Vet. App. at 37, to include 
providing him with the criteria relevant to evaluating his 
PTSD.  

While the April 2005, November 2007, and August 2008 letters 
were issued after the initial rating decision, the Federal 
Circuit has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the April 2005, November 2007, and August 2008 VCAA 
letters were issued, the Veteran's claim was readjudicated in 
the October 2005 statement of the case and the March 2008, 
May 2008, June 2008, and September 2008 supplemental 
statements of the case.  Therefore, any defect with respect 
to the timing of the VCAA notice has been cured.

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.  Therefore, based on the foregoing, the 
Board finds that VA has satisfied its duty to notify the 
Veteran. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records.  Private medical treatment records 
and VA treatment records were also obtained and associated 
with the claims file.  The Veteran was afforded VA 
examinations in order to adjudicate his claims decided 
herein.  He was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant and his attorney did not provide any information to 
VA concerning available treatment records that he wanted VA 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
Veteran.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims decided below.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A.  Service Connection Claim

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  

Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores utilizing recorded Maryland CNC word lists 
are less than 94 percent.  38 C.F.R. § 3.385.  The Court has 
indicated that, "when audiometric test results at a 
Veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, 5 Vet. App. at 157.  The Court further held 
that 38 C.F.R. § 3.385 operates only to establish when a 
hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The appellant first submitted his claim for hearing loss in 
January 2005.  He contends that he currently suffers from 
bilateral hearing loss due to noise exposure while on active 
duty, including combat duty in Vietnam.  The appellant has 
submitted written statements about his exposure in service to 
very loud noises.  He maintains that his hearing loss is 
related to the exposure to acoustic trauma, such as fire from 
various weapons (M16 and M60 machine guns).  As such claimed 
in-service acoustic trauma is consistent with the 
circumstances, conditions, and hardships of the Veteran's 
combat service, the Board finds that he experienced acoustic 
trauma during his military service.  See 38 U.S.C.A. 
§ 1154(b).  

Review of the appellant's service treatment records reveals 
that the April 1968 entrance examination included audiometric 
testing.  The pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The appellant's service medical treatment records did not 
include any complaints of, diagnosis of, or treatment for 
hearing loss.  The appellant underwent a separation 
examination in June 1971; the appellant made no complaint 
concerning hearing loss.  Audiometric testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The appellant underwent a VA audiometric examination in March 
2004; the examiner reviewed the claims file.  The appellant 
reported experiencing difficulty hearing.  The puretone 
threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
65
LEFT
15
25
15
15
40

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The examiner stated that the in-service 
audiometric testing results suggested no shift from baseline 
during service.  The examiner rendered a diagnosis of high 
frequency hearing loss and concluded that it was not likely 
that the appellant's hearing loss was due to military noise 
exposure.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 
defines hearing disability for VA purposes.  That regulation 
prohibits a finding of hearing disability where threshold 
hearing levels at 500, 1000, 2000, 3000, and 4000 Hz are all 
less than 40 decibels and at least three of those threshold 
levels are 25 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).  The regulation also allows a finding 
of a hearing disability when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  In this 
case, the appellant's hearing loss in each ear meets the 
criteria delineated in 38 C.F.R. § 3.385.  

While the appellant has shown exposure to acoustic trauma in-
service (e.g. combat noise exposure), in order for service 
connection to be warranted for a claimed condition, there 
must be evidence of a present disability that is attributable 
to a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To the extent that the appellant is shown to have hearing 
loss, such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  There must also be a nexus to some 
incident of military service.  However, in the instant case, 
there is no competent medical opinion of record that provides 
an etiologic link between the appellant's current hearing 
loss and his active service.  In fact, the November 2005 VA 
examining audiologist concluded that it was not likely that 
the appellant's current hearing loss was the result of 
military noise exposure.

There is no medical evidence of record to establish that the 
appellant complained of, or was treated for, any right or 
left ear hearing loss while he was on active duty.  
Additionally, there is no evidence of record that the 
appellant exhibited any right or left ear hearing loss to a 
compensable degree within one year of his separation from 
service in July 1971.  

The appellant contends that his bilateral hearing loss is due 
to service.  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Further, the Court has held that in adjudicating a claim, the 
Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the appellant's competence to 
report sustaining bilateral hearing loss that is 
etiologically due to his military service, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr and Washington, the Court noted that a 
Veteran is competent to testify to factual matters of which 
he had first-hand knowledge, and citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. 
§ 3.159(a)(2).

In this capacity, the Board notes that, while the appellant 
is competent to report that he experienced hearing problems 
during and after service, he does not have the expertise to 
state that he met the requirements of 38 C.F.R. § 3.385 prior 
to November 2005, the date of VA testing, as audiometric 
testing would be required.  Written statements of the 
appellant to the effect that his bilateral hearing loss is 
causally connected to his active service are not probative as 
there is no evidence in the record that he has any medical 
knowledge or expertise to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's bilateral hearing 
loss is not related to his active service.  While it is 
apparent that the appellant does currently experience 
bilateral hearing loss, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin of that condition and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claims of service 
connection for bilateral hearing loss.  As such, the evidence 
is insufficient to support a grant of service connection for 
the hearing loss in either ear.  For the above reasons, the 
Board finds that the preponderance of the evidence is against 
the appellant's bilateral hearing loss claim.  Because the 
preponderance of the evidence is against the bilateral 
hearing loss service connection claim, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).

B.  Increased Rating Claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the Veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

While a Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

i.  Left Leg Claim

The appellant is service-connected for a left leg disability 
and he is currently assigned a noncompensable rating for 
slight residuals under Diagnostic Code 5312, Muscle Group 
XII, involving the anterior muscles of the leg and the 
flexion of the toes.  He maintains that he is entitled to a 
compensable evaluation and that his disability is more severe 
than reflected by the current rating.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54.  (The appellant is separately 
rated for the scars related to his left leg injury.)

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Under the criteria for rating muscle injuries, disabilities 
are characterized as either slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.

A slight muscle injury involves a simple wound of muscle 
without debridement or infection.  The service medical 
records should reflect a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no consistent complaint 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  The scar should be minimal, and there should be no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
Veteran may not be rated separately for the described 
conditions.  The Court held that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.  In this regard, muscle injury 
ratings will not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different functions.  38 C.F.R. § 4.55(a).  The provisions of 
38 C.F.R. § 4.55(e) provide that, for compensable muscle 
group injuries which are in the same anatomical region but 
which do not act on the same joint, the evaluation for the 
most severely injured muscle group will be increased by one 
level and used as the combined evaluation for the affected 
muscle groups.  

In January 2005, the appellant reported that his left leg was 
injured in Vietnam when a punji stick pierced his lower left 
leg.  He said that he received treatment in the field.  The 
appellant stated that his muscles were very painful as a 
result of this injury.  In his August 2006 VA Form 9, the 
appellant stated that he continued to experience some pain in 
his left leg, along with weakness.  He further stated that 
the pain was constant during cold weather and that the pain 
increased with activity.

The appellant underwent a VA medical examination in November 
2005; the examiner reviewed the claims file and noted that 
the appellant's service medical treatment records did not 
contain any information about the left leg injury.  The 
appellant reported that he did not receive any sutures at the 
time he was treated for the left leg injury in Vietnam.  He 
complained of the leg aching in the winter cold, but denied 
ambulatory pain, muscle flare-ups, weakness, numbness, 
tingling and any bone, nerve or major vascular involvement.  
The examiner noted the presence of varicose veins on the 
appellant's posterior left knee.  On physical examination, 
sensation in the left lower leg was intact.  The examiner 
stated that the muscles of muscle Group XII were without 
herniation and that the appellant was able to move his knee 
through the normal range of motion with sufficient comfort, 
endurance and strength to accomplish his activities of daily 
living.  There was no tissue loss.  There was no bone, joint, 
or nerve involvement.  

The appellant underwent another VA medical examination in 
September 2007; the examiner reviewed the appellant's VA 
medical records.  The appellant reported that no changes in 
the disability had occurred since the November 2005 
examination.  He again complained of the leg aching in the 
winter cold and he again denied ambulatory pain, muscle 
flare-ups, weakness, numbness, tingling and any bone, nerve 
or major vascular involvement.  On physical examination, the 
appellant's posture and gait were normal.  Sensation in the 
left lower leg was intact.  The examiner stated that there 
was no tissue loss and that there was no bone, joint, or 
nerve involvement.  The examiner stated that the appellant 
had no functional limitations on standing and walking.  The 
appellant's musculature was normal and that there was no 
atrophy.  The muscles of muscle Group XII were without 
herniation.  The examiner stated that the appellant was able 
to move his knee through the normal range of motion with 
sufficient comfort, endurance and strength to accomplish his 
activities of daily living.  The examiner concluded that the 
left leg disability had no significant impact on function, to 
include daily or occupational activities.

Review of the appellant's VA medical treatment records dated 
between 2004 and 2008 does not reveal any treatment for the 
left leg Muscle Group XII disability.  While the appellant 
underwent physical therapy for back problems, there is no 
indication that he complained of or was treated for any lower 
left leg condition associated with the service-connected 
punji stick injury residuals.

As previously noted, the appellant has been assigned an 
initial noncompensable evaluation under Diagnostic Code 5312 
for Muscle Group XII.  The function of Group XII muscles is 
dorsiflexion; extension of toes; and stabilization of arch.  
These muscles include tibialis anterior, extensor digitorum 
longus, extensor hallucis longus, and peroneus tertius.  The 
Rating Schedule provides a noncompensable disability rating 
where there is slight muscle injury; a 10 percent disability 
rating where there is moderate muscle injury; a 20 percent 
disability rating where there is moderately severe muscle 
injury; and a 30 percent disability rating where there is 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 
5312. 

The terms "slight," "moderate" and "moderately severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6. 

As demonstrated by the evidence of record, the appellant's 
left leg Muscle group XII disability is manifested by daily 
pain that increases with activity.  This pain affects the 
appellant's use of his left leg for activities such as 
standing and walking.  Under 38 C.F.R. § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant on motion.  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Another factor to consider is the degree of pain experienced 
by the appellant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of chronic pain and pain on use.  
Accordingly, the Board finds that the medical evidence of 
record demonstrates that the appellant's service-connected 
left leg Muscle group XII disability produces impairment 
consistent with a moderate disability.  Therefore, a 10 
percent evaluation for the left leg Muscle Group XII is 
warranted.  38 C.F.R. § 4.73, Diagnostic Code 5312.

Nevertheless, a rating in excess of 10 percent is not 
warranted for either the appellant's left leg Muscle Group 
XII disability.  Impairment consistent with a moderately 
severe disability has not been shown for the left leg.  Range 
of motion of the left lower extremity was described as full.  
Additionally, there is no bone, joint, or nerve involvement 
and the Veteran's residual scarring has been separately 
service-connected.

Based on the foregoing criteria and the evidence discussed 
above, the Board finds that the appellant's left leg Muscle 
Group XII disability picture does not more nearly approximate 
the criteria for a schedular evaluation in excess of the 
currently assigned 10 percent rating.  

In addition, based upon the guidance of the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
considered whether staged rating are appropriate.  The Board 
has not found any variation in the appellant's symptomatology 
or clinical findings for the left leg Muscle Group XII 
disability that would warrant the assignment of any staged 
ratings.

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  Thus, 
applying the doctrine of reasonable doubt, the Board finds 
that an initial evaluation of 10 percent is warranted for the 
left leg Muscle group XII disability, but no higher.  
Gilbert, 1 Vet. App. at 54; 38 C.F.R. § 4.73, Diagnostic Code 
5312.

ii.  PTSD Claim

The Veteran's service-connected PTSD is rated as 10 percent 
disabling prior to July 2, 2004, and as 50 percent disabling 
thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  He maintains that his disability is more severe 
than reflected by the current ratings.  The Veteran's PTSD 
with major depressive disorder is rated under the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula for Mental Disorders, a 10 
percent evaluation may be assigned when there is an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  

A 30 percent evaluation will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Prior to July 2, 2004, the appellant's GAF score ranged from 
75 to 80 and thereafter, the appellant's GAF scores ranged 
from 42 to 65.

The appellant underwent a VA PTSD examination in June 2003; 
the examiner reviewed the claims file.  The appellant 
complained of depression and anxiety.  He denied suicidal 
ideation.  The examiner rendered a diagnosis of PTSD and 
assigned a GAF score of 80.  The examiner described the 
appellant's PTSD as being of mild severity.

Review of the appellant's VA outpatient treatment records 
reveals a February 2004 treatment note in which the appellant 
was described as becoming increasingly agitated and angry at 
work.  On mental status examination, the appellant was mildly 
anxious and sad.  In April 2004, the appellant was noted to 
be neither suicidal nor homicidal.  A GAF score of 75 was 
assigned.  Also in April 2004, the appellant complained of 
some nightmares, some intrusive thoughts, problems sleeping 
depression and hyperirritability.  He denied suicidal 
ideation.  A GAF score of 75 was assigned.  

The appellant underwent another VA PTSD examination in May 
2004.  He complained of a dispute with his neighbor and 
reported some homicidal ideation.  He also complained of 
nightmares and intrusive thoughts.  On mental status 
examination, he appeared to be mildly depressed.  The 
examiner assigned a GAF score of 75.

Review of the appellant's VA treatment notes reveals that the 
appellant was not taking any medication for his PTSD.  On 
July 2, 2004, he reported insomnia, diminished interest and 
pleasure, fatigue, guilt, racing thoughts, depression, anger 
and recurrent thoughts of dying.  The appellant reported 
struggling to control his anger and a need to isolate in 
December 2004.

The appellant underwent another VA PTSD examination in August 
2007; he complained of poor sleep, startling dreams, anxiety, 
disrupted sleep and some hypervigilance.  The appellant also 
described occasional panic attacks of moderate severity and 
occasional suicidal ideation.  There was no impairment of his 
thought process.  The appellant was oriented times three and 
he did not have any delusions.  He stated that he had retired 
from his job in June 2006 (the appellant was granted a total 
rating based on individual unemployability (TDIU) in an April 
2008 rating decision, effective June 17, 2006).  The examiner 
noted that the appellant was oriented times three and that he 
did not have any overt obsessive or ritualistic behavior.  
The examiner assigned a GAF score of 65. 

The appellant most recently underwent a VA PTSD examination 
in December 2007; the examiner reviewed the appellant's 
claims file and medical records.  The examiner noted that 
there had been little change since the last examination.  The 
appellant complained of sleep impairment and he described 
symptoms that the examiner said were both severe and chronic.  
The examiner noted that the appellant had a history of 
underreporting his symptoms and indicated that the appellant 
had an inability to cope with conflict, as well as limited 
interpersonal relationships or support.  The appellant 
displayed no evidence of any thought disorder or 
communication deficits.  There was no evidence of 
hallucinations or delusions.  The examiner noted that the 
appellant's amount of control was fragile at best and that it 
was clear he would not be able to function without the help 
of his wife.  The examiner stated that the appellant's 
psychosocial functioning was extremely poor, that he had 
compulsive behaviors and violent obsessive fantasies and that 
it was highly unlikely he could be gainfully, employed.  The 
examiner assigned a GAF score of 42.

The evidence of record dated before July 2, 2004 does not 
support an evaluation in excess of 10 percent.  There is no 
evidence of record to indicate that the appellant's PTSD 
resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety or suspiciousness.  
While sleep disturbance was reported, there is no evidence of 
panic attacks or mild memory loss (such as forgetting names, 
directions, recent events.  Furthermore, both the appellant's 
VA treating mental health care personnel and the VA PTSD 
examiners of June 2003, and May 2004, assigned the appellant 
GAF score of 75-80.

The clinical evidence as measured against the applicable 
rating schedule does not support the appellant's assertions 
that he is entitled to an evaluation in excess of 10 percent 
prior to July 2, 2004.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
The VA PTSD examination reports indicate only mild symptoms 
and difficulty in social and occupational functioning due to 
the PTSD.  The clinical assessments of record are considered 
persuasive as to the appellant's degree of impairment due to 
his PTSD since they consider the overall industrial 
impairment due to that service-connected condition.

The evidence reported above reflects that the appellant has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 50 percent and 70 percent ratings 
beginning July 2, 2004.  While further medical inquiry could 
be conducted with a view towards resolution of this question, 
it is doubtful that such research would assist the Board in 
its inquiry.  See e.g., Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (Observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non-service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the Veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).  

Affording the Veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that there is enough evidence 
to support a schedular evaluation of 70 percent for the 
appellant's PTSD beginning July 2, 2004.  The medical 
evidence shows that the appellant's PTSD symptomatology was 
severe enough to result in depression, nightmares, intrusive 
thoughts, sleep impairment, disturbances of motivation and 
mood, irritability and argumentativeness, as well as suicidal 
ideation, panic attacks and other severer chronic symptoms.  
These PTSD symptoms more closely approximate the criteria for 
a 70 percent evaluation. 

However, the appellant is not entitled to an evaluation in 
excess of a 70 percent.  The evidence of record does not 
indicate that he experiences total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The objective findings of the appellant's VA 
outpatient psychiatric treatment and the August 2007, and 
December 2007 VA psychiatric examinations contain no evidence 
that the appellant's symptoms are so incapacitating as to 
border on gross repudiation of reality.  In each instance, 
the appellant has been found to be oriented and capable of 
expressing himself in a coherent and fairly logical manner 
and, despite some significant psychiatric symptoms, the 
appellant's speech, behavior and manner were essentially 
appropriate much of the time.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether any 
additional staged rating is appropriate.  As reflected in the 
decision above, the Board did not find variation in the 
appellant's psychiatric symptomatology or clinical findings 
that warrant the assignment of any additional staged rating 
for the PTSD disability other than the 10 percent and 70 
percent ratings delineated above.

iii.  Additional Considerations

Notwithstanding the above discussion, increased evaluations 
for the claimed disabilities could be granted if it was 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that either one of these claimed 
disabilities presents such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings available for the claimed disabilities, but the 
required manifestations had not been shown in this case.  The 
Board further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for any one of these claimed disabilities; 
nor has he required any extensive treatment.  The appellant 
has not offered any objective evidence of any symptoms due to 
any one of the claimed disabilities that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of any extraschedular rating 
is not warranted in this case.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008); Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the evidence shows 
that the Veteran retired in June 2006 due to his service-
connected disabilities.  Prior to such date, there is no 
evidence of unemployability.  He was awarded a TDIU effective 
the same month.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

An initial 10 percent evaluation, but no higher, for the left 
leg Muscle Group XII disability is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

An evaluation in excess of 10 percent prior to July 2, 2004, 
for PTSD is denied.

Beginning July 2, 2004, a 70 percent evaluation, but no 
higher, for PTSD is granted, subject to the regulations 
governing payment of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

The appellant and his attorney are contending that the 
appellant incurred a back injury in combat in Vietnam.  The 
appellant's military personnel records indicate that he 
served in the United States Army in Vietnam and that he 
earned the Combat Infantry Badge (CIB), as well as the Purple 
Heart Medal.  Thus, he was apparently in combat, as 
recognized by the grant of service connection for PTSD.  
However, it does not appear from the RO's February 2006 
rating decision, nor from its July 2006 Statement of the Case 
(SOC), or any subsequent Supplemental Statements of the Case 
(SSOC), that 38 U.S.C.A. § 1154(b) was ever considered in 
relation to the back disorder claim.

That provision states that the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  That statute also provides 
that service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

In addition, the has held that, while 38 U.S.C.A. § 1154(b) 
does not create a statutory presumption that a combat 
Veteran's alleged disease or injury is service-connected, it 
does considerably lighten the burden on the Veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995); see also Collette v. Brown, 82 F. 3d 
389, 392 (1996).  Even if the RO did consider this provision, 
the appellant was not provided the text of that provision in 
the SOC or any subsequent SSOC.

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supa.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, for example, the appellant is competent to 
describe his lumbar spine orthopedic symptoms.

The appellant was never afforded any VA medical examination 
of his back.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the appellant displayed symptoms related to the claimed 
back condition while he was in service that have continued to 
the present.  The appellant has presented written statements 
to that effect.  In addition, there is in-service medical 
evidence showing complaints of back pain.  In light of the 
existence of credible evidence of continuity of symptoms 
capable of lay observation, the Board finds that the duty to 
assist in this case requires that VA medical opinions should 
be obtained on remand.

In addition, the issue of entitlement to secondary service 
connection for a back disorder as due to the appellant's 
service-connected left leg disability or, in the alternative, 
by way of aggravation, have been raised.  

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a Veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  

There is no indication that the RO considered any application 
of the Allen decision to the question of whether the 
appellant's service-connected left leg disability is the 
etiologic cause of any of his other back pathology.  The RO 
did not obtain a medical opinion on these questions.  The 
duty to assist also requires medical examination when such 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further development 
of the medical evidence relating to secondary service 
connection is necessary and adjudication on this basis is 
therefore indicated.  Readjudication on remand should reflect 
consideration of this theory, as well as all other applicable 
theories.

Review of the evidence of record reveals that the appellant, 
in January 2005 claim for benefits, reported that he had 
sought treatment for his back from a chiropractor soon after 
he left service, and that he continued to seek treatment.  
The associated records have not been obtained or associated 
with the claims file.  VA is, therefore, on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  In addition, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore in order to fulfill the 
duty to assist, all of the relevant private and VA treatment 
records should be obtained and associated with the claims 
file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, the appellant's attorney submitted a timely NOD, in 
March 2008, in which he referred to disagreement with the 
effective date assigned by the RO for the grant of service 
connection for the diabetes mellitus disability.  Because the 
RO did not subsequently issue an SOC addressing that 
effective date issue, the Board must remand the issue to the 
RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed.  In particular, as 
relevant to his claim for service 
connection for a back disorder, the RO 
must notify the appellant of the 
information and evidence needed to 
substantiate his claim, to include on a 
secondary basis, and of what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  An appropriate 
period of time should be allowed for the 
appellant to respond and/or submit 
additional evidence.

2.  The RO should contact the appellant 
to obtain the names and addresses of all 
VA medical care providers and treatment 
centers and private facilities where he 
has been treated for any back problems 
since service, to specifically include 
the chiropractor who he has reported 
treated him soon after service.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured.  This should 
include clinic notes, nurses' notes, 
progress notes, physical therapy notes, 
imaging reports and all other 
information.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his attorney 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the RO 
should schedule the appellant for an 
appropriate examination to determine the 
nature, extent, onset date and etiology 
of his claimed back disorder.  The claims 
file should be made available to and 
reviewed by the examiners.  Any studies, 
such as x-rays, deemed necessary should 
be performed.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the examination(s).

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any orthopedic and 
neurologic spine disorder found.  The 
examiners should offer an opinion as to 
whether the onset of any current 
disorder(s) is attributable to the 
appellant's military service, including 
any incident related to combat.

Specifically, the examiners must address 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  Is the appellant currently 
diagnosed with any chronic back 
disorder, including arthritis? 

(b)  If arthritis is diagnosed, 
please state whether its onset was 
during the appellant's military 
service from February 1969 to July 
1971, or within one year of his 
separation from service in July 
1971?  And, if so, what were the 
manifestations?

(c)  If disorders other than 
arthritis are diagnosed, please 
state whether it is at least as 
likely as not (i.e. at least a 50 
percent probability) that such 
disorder is related to service, 
including any incident related to 
combat.  

(d)  State whether any diagnosed 
back disorder found is due to the 
Veteran's service-connected left leg 
disability.  If it is found that it 
is not due to a service-connected 
condition, state whether any 
service-connected disability 
aggravates any current back 
pathology.  If aggravation is found, 
identify the level of impairment due 
to aggravation which is not due to 
the natural progression.

The examiner should provide the rationale 
for the opinions provided.

5.  Upon receipt of any VA medical 
examination report, the RO should conduct 
a review to verify that all requested 
opinions have been offered.   If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the 
examination report as inadequate for 
evaluation purposes).  

6.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
back claim on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories.

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the back 
claim, to include a summary of the 
evidence and applicable statutes and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

8.  The RO should re-examine the 
appellant's claim of entitlement to an 
earlier effective date for the grant of 
service connection for the diabetes 
mellitus disability.  If no additional 
development is required, the AMC/RO 
should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the appellant's withdrawal of the 
NOD.  If, and only if, the appellant 
files a timely substantive appeal, should 
this issue be returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


